Citation Nr: 0318647	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  96-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine with disc 
bulging at L4-5 and L5-S1, with right lower extremity 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from April 1989 to July 1994, 
with almost 4 months of prior active service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In that decision, the RO granted the veteran's 
claim for service connection for a lumbosacral herniated 
nucleus pulposus (HNP) with right sciatica (now 
recharacterized as degenerative disc disease (DDD) of the 
lumbosacral spine with disc bulging at L4-5 and L5-S1, with 
right lower extremity radiculopathy).  The RO assigned a 20 
percent rating effective from July 14, 1994, the day after 
the veteran's discharge from service.

In August 1997, the RO increased the rating for the veteran's 
low back disability to a 40 percent with the same effective 
date of July 14, 1994.  She continued with her appeal, 
requesting an initial rating higher than 40 percent.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  The Board remanded the 
case to the RO in January 1998 and again in May 1999 for 
further development and consideration.  On each occasion, the 
RO continued to deny the claim and returned the case to the 
Board.

The claim for an initial rating higher than 40 percent for 
the low back disability is the only claim currently before 
the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The veteran has not appealed a more recent RO decision, in 
June 2003, denying her claim for service connection for 
depression secondary to her already service-connected low 
back disability.  See 38 C.F.R. § 20.200.  Note also that, 
in January 2002, the RO invited her to file a claim for a 
total disability rating based on individual unemployability 
(TDIU).  But in a March 2002 letter, she declined to file 
such a claim.  She since has indicated, however, in a 
November 2002 letter that she did not fully understand the 
application form for filing a claim for a TDIU.  So she is 
now seeking counseling concerning that form.  This matter is 
referred to the RO for all appropriate action.


FINDING OF FACT

The veteran's DDD of her lumbosacral spine with disc bulging 
at L4-5 and L5-S1 with right lower extremity radiculopathy is 
manifested by sciatica neuropathy with characteristic pain, 
muscle spasm, decreased or absent lower extremity reflexes, 
and little intermittent relief, productive of pronounced 
impairment.  


CONCLUSION OF LAW

The criteria are met for a higher 60 percent initial rating 
for the DDD of the lumbosacral spine with disc bulging at L4-
5 and L5-S1, with right lower extremity radiculopathy.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 
5293, and 5295 (2002) and DC 5293 (in effect since September 
23, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The VCAA and implementing regulations essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002).

In this particular case, the preliminary duties to notify and 
assist have been fulfilled to the extent possible.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate her claim, as well as notice of the specific 
legal criteria necessary to substantiate her claim.  This 
initially occurred in the rating decision she appealed, but 
also more recently in the statement of the case (SOC) and 
various supplemental statements of the case (SSOCs).

Also, in an April 2001 letter, the RO specifically advised 
the veteran of the recent enactment of the VCAA and provided 
her with detailed information about her new rights under this 
new law, including insofar as furnishing forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice of required information and evidence under 38 U.S.C.A. 
§ 5103, and the duty to assist under 38 U.S.C.A. § 5103A.  
The RO discussed the evidence needed to substantiate her 
claim and identified what specific evidence was needed from 
her personally and what evidence VA would attempt to procure 
on her behalf.  Consequently, there was compliance with VA's 
revised notice requirements.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The several statements and other 
submissions from the veteran and her representative show an 
understanding of exactly what is needed to support her claim 
for an even higher rating.

The veteran repeatedly was requested to provide information 
concerning treatment for her service-connected disability at 
issue.  And on each occasion she indicated the only treatment 
she had received was from VA.  In a June 2002 letter she 
stated that all medication information had been submitted.  
In a November 2002 letter she indicated that she had received 
additional VA outpatient treatment (VAOPT), and the RO then 
obtained her additional VAOPT records.  She has been provided 
VA examinations to obtain medical opinions concerning the 
severity of her disability, which is the dispositive issue.  
See 38 U.S.C.A. § 5103A(d).  And she declined her opportunity 
to testify at a hearing in support of her claim.  

Therefore, all things considered, the RO has given proper 
notice, made reasonable efforts to obtain all of the evidence 
that is relevant to this appeal, and the veteran will not be 
prejudiced by the Board going ahead and deciding her claim 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  But that 
holding is not applicable in this case because, here, the 
veteran timely appealed the rating initially assigned for her 
disability just after establishing her entitlement to service 
connection for it.  So VA must consider her claim in this 
context, which includes determining whether she is entitled 
to a "staged" rating to compensate her for times since 
filing her claim when her disability may have been more 
severe than at other times during the course of her appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The criteria for evaluating disabilities under 38 C.F.R. 
§ 4.71a, DC 5293, for intervertebral disc syndrome (IVDS), 
were revised effective September 23, 2002.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary of VA to do otherwise and the Secretary did so.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).  However, when amended 
regulations expressly state an effective date and, as in this 
case, do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded, notwithstanding 
Karnas.  VAOGCPREC 3-2000 (Apr. 10, 2000).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria under DC 5293 may be applied, but 
either the old or the new rating criteria, whichever is most 
beneficial to the veteran, can be applied for the period 
beginning September 23, 2002.  

Because of the DDD in her lumbosacral spine, the severity of 
the veteran's low back disability is determined according to 
the criteria of 38 C.F.R. § 4.71a, DC 5293, for IVDS.  Prior 
to revision of the schedular rating criteria on September 23, 
2002, a 40 percent rating was warranted for severe IVDS 
manifested by recurring attacks with intermittent relief, and 
a 60 percent rating, which is the highest possible rating 
under this code, was warranted for pronounced IVDS manifested 
by persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief. 

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that DC 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of spinal motion.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this code.

VAOPGCPREC 36-97 also held that, when a veteran has less than 
the maximum evaluation under DC 5293 based on symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45, even though the rating corresponds to the maximum 
rating for limitation of motion.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  And even if the limitation of motion is 
noncompensable (i.e., 0 percent disabling) at least a minimum 
10 percent rating is assigned.  The limitation of motion, 
however, must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion of the lumbar segment of the spine, in 
turn, is rated under the criteria of 38 C.F.R. § 4.71a, DC 
5292, which provides for a maximum schedular rating of 40 
percent for severe limitation of motion of the lumbar spine.  
Moreover, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when 
her symptoms are most prevalent ("flare-ups") due to the 
extent of her pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 



38 C.F.R. § 4.71a, DC 5295, provides that a lumbosacral 
strain when severe with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a maximum 
40 percent rating.  

Evaluation Prior to September 23, 2002

Under 38 C.F.R. § 4.71a, DC 5289, favorable ankylosis of the 
lumbar spine warrants a 40 percent rating and unfavorable 
ankylosis warrants a 50 percent rating.  There has never been 
evidence of ankylosis of the lumbar spine, however.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Since no 
rating higher than 40 percent is assignable on the basis of 
limitation of motion of the lumbar spine or on the basis of a 
lumbosacral strain, the only question is whether a 60 percent 
rating is warranted for pronounced IVDS.  

VA examination in September 1999 revealed a lessening of 
radicular symptoms and on VA examination in November 2001 the 
examination opined that the level of functional impairment 
was best described as being severe, and not pronounced.  
However, as noted on that examination, the veteran had 
recently begun receiving epidural injections of steroidal 
medication into her back.  Nevertheless, she complained of 
increased pain and muscle spasm since her last examination 
and the 2001 examination found that her DDD with sciatica 
cause weakness in her right lower extremity.  Right-sided 
sciatica was noted as early as the October 1994 
VA examination, when muscle spasm was found, and complaints 
of sensory abnormalities were noted as early as VA 
examination in October 1995.  At the time of the latter 
examination it was reported that there were no hard findings 
of radiculopathy, no in-depth neurology evaluation was done.  
Moreover, the VA examination in March 1998 documented a 
slight decrease in sensation in the L5 dermatome in her right 
lower extremity and a decrease in deep tendon reflexes (DTRs) 
in the right knee and ankle.  Further, a January 1999 VAOPT 
record reflects that a decrease in strength in the right 
lower extremity was chronic.  

Overall, while the VA examinations in September 1999 and 
November 2001 did not document the presence of muscle spasm, 
the evidence is replete with notations of muscle spasm as 
well as sciatic neuropathy with characteristic pain.  While 
absent of right patellar DTR was first shown on VAOPT in May 
2002, a decrease in that DTR, as well as in the right ankle 
DTR, was shown as early as the VA examination in March 1998.  
Also, in light of the fact that the veteran has almost 
continuously taken medication for low back and radicular pain 
and also received epidural injections of steroidal 
medication, it is reasonable to conclude that she had little 
intermittent relief.  

While the Board has considered the opinion of the VA examiner 
in November 2001, based on an in-depth analysis of the entire 
evidentiary record, and with resolution of all doubt in the 
veteran's favor, it is the judgment of the Board that for the 
entire period since discharge from active service until the 
new IVDS rating criteria became effective on September 23, 
2002, that the service-connected low back disorder was 
productive of pronounced impairment and warrants a 60 percent 
disability evaluation under DC 5293.  

Evaluation Since September 23, 2002

A review of the evidence since the revised IVDS rating 
criteria became effective shows that there has been no 
improvement in the veteran's service-connected low back 
disorder which would warrant an evaluation of less than 60 
percent under the old IVDS rating criteria.  

As of September 23, 2002, the Board also has to consider the 
revised criteria of DC 5293.  But instead of characterizing 
the IVDS as, say, severe or pronounced (like the former DC 
5293), the pertinent considerations-either preoperatively 
or postoperatively, are whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, and whether 
she should receive a higher rating based on a combination of 
the neurologic and orthopedic manifestations of her 
disability under 38 C.F.R. § 4.25.  Whichever method results 
in the higher evaluation is the one that must be used.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent 
rating is warranted.  

The revised IVDS rating criteria do not provide for an 
evaluation in excess of 60 percent on the basis of the total 
duration of incapacitating episodes.  

And as for the veteran's orthopedic and neurologic 
manifestations, Note 2 in DC 5293 indicates that, when rating 
on the basis of chronic manifestations, the orthopedic 
disabilities will be rated under the most appropriate 
orthopedic diagnostic code or codes and the evaluation of 
neurologic disabilities will be done separately using the 
most appropriate neurologic diagnostic code or codes.  
Chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  See Note 1 
to 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  

In order to assign a higher overall rating, then, based on 
separate compensable ratings for the orthopedic and 
neurologic manifestations, the combined rating must exceed 60 
percent under 38 C.F.R. § 4.25, which provides that the 
greatest disability will be combined with the next greatest 
disability, proceeding on to lesser disabilities.  The 
combined value is converted to the nearest number divisible 
by 10.  38 C.F.R. § 4.25(a). 

With a 40 percent rating for the orthopedic manifestations, 
to warrant the next higher combined rating of 70 percent the 
veteran must have a 50 percent rating for the neurologic 
manifestations.  For a combined rating of 80 percent she must 
have either a 60 percent or 70 percent rating for the 
neurologic manifestations.  For a combined rating of 90 
percent she must have either an 80 percent or 90 percent 
rating for the neurologic manifestations.  See 38 C.F.R. 
§ 4.25.

As for the neurologic component of the low back disability, 
38 C.F.R. § 4.123 provides that neuritis, cranial or 
peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  See the nerve involved for diagnostic 
code number and rating.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  

38 C.F.R. § 4.124 provides that neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  See the nerve involved for 
diagnostic code number and rating.  A Note to 38 C.F.R. 
§ 4.124a states that when peripheral nerve involvement is 
wholly sensory, the rating should be for the mild or, at 
most, the moderate degree.  

The rating criteria for the evaluation of peripheral 
neuropathy of the lower extremity provides for only two 
instances for a rating in excess of 40 percent.  
Specifically, a 60 percent rating is warranted for severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  And complete paralysis of this nerve, 
where the foot dangles and drops, the veteran has no active 
movement possible of the muscles below the knee, flexion of 
the knee weakened or (very rarely) lost, warrants an 80 
percent rating.  38 C.F.R. § 4.124a, DC 8520.  

It is clear that the veteran does not have either incomplete 
or complete paralysis of any of the peripheral nerves of her 
lower extremities.  Moreover, she does not have marked 
atrophy of either lower extremity.  

So in this particular case, the old rating criteria are 
actually most favorable to the veteran because she has 
continued to experience the same symptomatology, despite some 
temporary relief from epidural injections of steroidal 
medication, as noted during the VA orthopedic examination in 
December 2002.  The examiner at that time noted that the 
veteran continued to use a cane when she had flare-ups of her 
disability and further noted that, in addition to limitation 
of motion and muscle spasm, her ability to perform straight 
leg raising was actually less that when he had examined her 
only five years earlier.  The evidence confirms that she has 
pronounced (as opposed to only severe) IVDS under the former 
DC 5293.  This, in turn, entitles her to a 60 percent initial 
rating under the old criteria.  

This being the case, to receive a rating higher than 60 
percent under the revised DC 5293, she must have a 
combination of orthopedic and neurologic manifestations 
totaling at least 70 percent under 38 C.F.R. § 4.25.  And 
since she has no more than 40 percent of orthopedic 
impairment, this in turn means she needs at least 50 percent 
of neurologic impairment to reach the 70 percent combined 
level under 38 C.F.R. § 4.25.  She obviously does not, 
however, for the reasons discussed.  

60 percent also represents the maximum level of functional 
impairment the veteran has had in her low back and lower 
extremities since filing her claim.  So there is no basis for 
assigning a "staged" rating under Fenderson.

Extraschedular Consideration

The veteran is not shown to warrant consideration for an 
extra-schedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  She has not been frequently hospitalized 
because of her low back disability.  And while, admittedly, 
the reports of her VA examinations confirm the disorder 
adversely impacted her past employment, her disorder has not 
caused marked interference with her employment, i.e., beyond 
that contemplated by her new higher rating.  The disorder 
also has not otherwise rendered impractical the application 
of the regular schedular standards.  Although her chronic 
pain and overall functional impairment may hamper her 
performance in some respects, it is not to a level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A higher initial rating of 60 percent is granted for the DDD 
of the lumbosacral spine with disc bulging at L4-5 and L5-S1 
with right lower extremity radiculopathy, subject to laws and 
regulations governing the payment of VA compensation.  

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

